  Case 15-02308         Doc 45     Filed 10/15/18 Entered 10/15/18 09:11:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02308
         VERONICA LANKSTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/26/2015.

         2) The plan was confirmed on 04/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/21/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/23/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,750.00.

         10) Amount of unsecured claims discharged without payment: $14,538.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-02308        Doc 45      Filed 10/15/18 Entered 10/15/18 09:11:25                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $12,084.14
        Less amount refunded to debtor                         $384.14

NET RECEIPTS:                                                                                  $11,700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $518.34
    Other                                                                 $392.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,910.34

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                  Unsecured         117.00      1,293.75         1,293.75        473.94        0.00
ALL KIDS & FAMILY CARE         Unsecured         105.00           NA               NA            0.00       0.00
AMERICASH LOANS LLC            Unsecured         553.20        924.35           924.35        338.62        0.00
ARNOLD SCOTT HARRIS            Unsecured         866.00           NA               NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured         535.00           NA               NA            0.00       0.00
ARS ACCOUNT RESOLUTION         Unsecured         300.00           NA               NA            0.00       0.00
BROTHER LOAN & FINANCE         Unsecured            NA       1,274.03         1,274.03        466.71        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      2,000.00         811.60           811.60        297.31        0.00
CITY OF HARVEY                 Unsecured         250.00           NA               NA            0.00       0.00
CITY OF HARVEY                 Unsecured         150.00           NA               NA            0.00       0.00
CITY OF HARVEY PARKING         Unsecured         300.00           NA               NA            0.00       0.00
COMCAST                        Unsecured         580.22           NA               NA            0.00       0.00
Commonwealth Financial         Unsecured         290.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP           Unsecured         887.76           NA               NA            0.00       0.00
Dvra Billing                   Unsecured      1,426.00            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured         130.00           NA               NA            0.00       0.00
FAMILY CHRISTIAN HEALTH CENTER Unsecured         130.00           NA               NA            0.00       0.00
HANGER PROS & ORTH EAST INC    Unsecured          18.84           NA               NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured      6,713.00       2,812.06         2,812.06      1,030.14        0.00
INTERNAL REVENUE SERVICE       Priority       2,700.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          402.00        402.44           402.44        147.42        0.00
JPMORGAN CHASE BANK NA         Secured        1,987.00       2,019.60         1,987.00      1,987.00     175.45
JPMORGAN CHASE BANK NA         Unsecured            NA           0.00            32.60          11.94       0.00
MIDWEST TITLE LOANS            Secured           800.00           NA               NA            0.00       0.00
NATIONAL ACCOUNT SERVICES      Unsecured         261.00           NA               NA            0.00       0.00
NATIONAL RECOVERY AGENCY       Unsecured         114.00           NA               NA            0.00       0.00
NICOR GAS                      Unsecured            NA         259.02           259.02          94.89       0.00
PERSONAL FINANCE CO            Unsecured      1,314.00       1,221.65         1,221.65        447.52        0.00
PERSONAL FINANCE CO            Secured              NA       1,205.38         1,205.38           0.00       0.00
PERSONAL FINANCE CO            Unsecured            NA           0.00         1,205.38        441.17        0.00
US DEPT OF ED/NAVIENT          Unsecured      2,353.00       2,395.54         2,395.54        877.55        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-02308       Doc 45       Filed 10/15/18 Entered 10/15/18 09:11:25                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim        Claim         Principal        Int.
Name                               Class    Scheduled        Asserted     Allowed          Paid           Paid
VENGROFF & WILLIAMS ASSOC INC   Unsecured         189.07             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00             $0.00                    $0.00
      Mortgage Arrearage                                       $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                              $1,987.00         $1,987.00                  $175.45
      All Other Secured                                    $1,205.38             $0.00                    $0.00
TOTAL SECURED:                                             $3,192.38         $1,987.00                  $175.45

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                $0.00                 $0.00                $0.00
       All Other Priority                                      $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $12,632.42            $4,627.21                    $0.00


Disbursements:

       Expenses of Administration                               $4,910.34
       Disbursements to Creditors                               $6,789.66

TOTAL DISBURSEMENTS :                                                                          $11,700.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-02308         Doc 45      Filed 10/15/18 Entered 10/15/18 09:11:25                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
